[Cite as State v. Shoenberger, 2022-Ohio-253.]



               IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                               ASHTABULA COUNTY

STATE OF OHIO,                                      CASE NO. 2021-A-0011

                 Plaintiff-Appellee,
                                                    Criminal Appeal from the
        -v-                                         Court of Common Pleas

SHAWN E. SHOENBERGER,
                                                    Trial Court No. 2019 CR 00505
                 Defendant-Appellant.


                                                 OPINION

                                    Decided: January 31, 2022
                                  Judgment: Reversed; remanded


Colleen M. O’Toole, Ashtabula County Prosecutor, Shelley M. Pratt, Assistant
Prosecutor, 25 West Jefferson Street, Jefferson, OH 44047 (for Plaintiff-Appellee).

Aaron A. Schwartz and Megan M. Patituce, Patituce & Associates, LLC, 16855 Foltz
Industrial Parkway, Strongsville, OH 44149 (for Defendant-Appellant).


JOHN J. EKLUND, J.

        {¶1}     Appellant, Shawn Shoenberger, appeals the January 30, 2020, judgment of

the Ashtabula County Court of Common Pleas denying his motion to suppress. Appellant

asserts three assignments of error alleging that law enforcement illegally initiated contact

with Shoenberger, illegally detained him, and illegally searched and seized evidence from

his person. For the following reasons, we find that the lower court erred by denying

appellant's motion to suppress. Therefore, we vacate the judgment of conviction, reverse

the order denying appellant's motion to suppress, and remand for further proceedings.
       {¶2}   On February 18, 2019, Officer Howell of the Ashtabula Police Department

overheard radio traffic calling for the Ashtabula Fire Department to respond to a possible

overdose. The report indicated a man, possibly overdosed, was slumped over in a white

car in the driveway at 1504 West 9th Street. Howell was in the area and responded. When

he arrived, he encountered another man in a vehicle who pointed to a white car in the

driveway of 1504 West 9th Street and said “Oh, he must have woken up.” The man in the

car then drove away and Howell never identified him.

       {¶3}   Howell then approached the vehicle in the driveway and advised the

occupant that he was investigating a possible overdose. The man in the vehicle identified

himself as Shoenberger. He denied passing out and said he had dropped his cell phone

on the floor of the car and had bent over to pick it up. He further said he was waiting for

his girlfriend who lived at the residence.

       {¶4}   Howell asked Shoenberger to step out of the vehicle to investigate the

overdose claim further. He then told Shoenberger that he was going to pat him down and

Shoenberger turned around. During the pat down, Howell felt a circular bulge in

Shoenberger’s front left pocket. Howell asked what the object was and Shoenberger

immediately shoved his hand in his pocket. Howell grabbed Shoenberger’s wrist to stop

him from retrieving the item because he “was afraid he was going to pull a weapon out.”

Howell again asked what the object was and Shoenberger slowly pulled the object out

revealing a circular change container with a zipper around it. Shoenberger also pulled a

twenty-dollar bill from his pocket at the same time.

       {¶5}   When Howell saw that the item was not a weapon, he released

Shoenberger’s wrist, but noticed that Shoenberger appeared to be shielding the item from

                                             2

Case No. 2021-A-0011
view. Howell again asked what the item was and Shoenberger said that he had a twenty-

dollar bill. Howell asked about the change container and Shoenberger sighed and said it

was “something I shouldn’t have.”

       {¶6}   After being called to the scene for a possible overdose and Shoenberger’s

evasiveness and ultimate admission that the item contained something he should not

have, Howell believed the item contained “something illegal.” He therefore took the

change container, opened it, and found two baggies with two different rock substances

inside which appeared to be heroin.

       {¶7}   Then, the ambulance arrived in response to the possible overdose call.

Howell seized the change container and Shoenberger spoke to ambulance personnel

who examined and released him. After this, Howell allowed Shoenberger to enter his

girlfriend’s house rather than placing him in custody.

       {¶8}   On October 9, 2019, the Ashtabula County Court of Common Pleas indicted

Shoenberger for Aggravated Trafficking in Drugs, a felony of the third degree, Aggravated

Possession of Drugs, a felony of the third degree, Trafficking in Fentanyl Related

Compound, a felony of the fourth degree, Trafficking in Heroin, a felony of the fourth

degree, Possession of Fentanyl Related Compound, a felony of the fourth degree,

Possession of Heroin, a felony of the fourth degree, and Possessing Criminal Tools, a

felony of the fifth degree.

       {¶9}   Shoenberger sought to suppress the evidence of his arrest on the basis that

Howell illegally detained Shoenberger in an investigatory stop without reasonable

suspicion, illegally removed him from his vehicle, and illegally searched his person and

possessions. The trial court overruled his motion after a hearing. Shoenberger then

                                             3

Case No. 2021-A-0011
entered a plea of no contest to all counts and was sentenced to two-years of intensive

community control. Shoenberger timely filed this appeal and raises three assignments of

error relating to his motion to suppress.

       {¶10} “‘Appellate review of a motion to suppress presents a mixed question of

law and fact.” State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, 797 N.E.2d 71, ¶

8. At a hearing on a motion to suppress, the trial court, as the trier of fact, is in the best

position to weigh the evidence by resolving factual questions and evaluating the credibility

of witnesses. Id.; State v. Mills, 62 Ohio St.3d 357, 366, 582 N.E.2d 972 (1992). A

reviewing court must accept the facts determined by the trial court as true and

“independently determine, without deference to the conclusion of the trial court, whether

the facts satisfy the applicable legal standard.” Burnside, supra, citing State v.

McNamara, 124 Ohio App.3d 706, 707 N.E.2d 539 (4th Dist.1997).

       {¶11} The Fourth Amendment to the United States Constitution guarantees “[t]he

right of the people to be secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures * * *.” Fourth Amendment, United States

Constitution. The Ohio Constitution likewise protects against arbitrary government

invasions. State v. Hoffman, 141 Ohio St.3d 428, 2014-Ohio-4795, 25 N.E.3d 993, ¶ 11,

citing State v. Robinette, 80 Ohio St.3d 234, 685 N.E.2d 762 (1997). “The touchstone of

both is reasonableness.” State v. Brown, 11th Dist. Lake No. 2020-L-002, 2020-Ohio-

5140, ¶ 8, citing State v. Michael, 2013-Ohio-3889, 995 N.E.2d 286, ¶ 10 (10th Dist.).

       {¶12} “‘[S]earches conducted outside the judicial process, without prior approval

by judge or magistrate, are per se unreasonable under the Fourth Amendment—subject

only to a few specifically established and well-delineated exceptions.’” (Footnote

                                              4

Case No. 2021-A-0011
omitted.) Katz v. United States, 389 U.S. 347, 357, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967).

“When a defendant moves to suppress evidence recovered during a warrantless search,

the state has the burden of showing that the search fits within one of the defined

exceptions to the Fourth Amendment's warrant requirement. Athens v. Wolf, 38 Ohio

St.2d 237, 241, 313 N.E.2d 405 (1974).” State v. Banks-Harvey, 152 Ohio St.3d 368,

2018-Ohio-201, 96 N.E.3d 262, ¶ 17-18.

      {¶13} “Courts must exclude evidence obtained by searches and seizures that

violate the Fourth Amendment.” State v. Adams, 144 Ohio St.3d 429, 2015-Ohio-3954,

45 N.E.3d 127, ¶ 181, citing Mapp v. Ohio, 367 U.S. 643, 81 S.Ct. 1684, 6 L.Ed.2d 1081

(1961) (extending the exclusionary rule to the states). “ ‘The primary purpose of the

exclusionary rule is to remove incentive from the police to violate the Fourth Amendment.’

” State v. Eggleston, 11th Dist. Trumbull, 2015-Ohio-958, 29 N.E.3d 23, ¶ 17,

quoting State v. Casey, 12th Dist. Warren No. CA2013-10-090, 2014-Ohio-2586, 2014

WL 2733098, ¶ 29.

      {¶14} Appellant raises three assignments of error:

      {¶15} “[1.] THE TRIAL COURT ERRED IN FINDING THAT OFFICER HOWELL

HAD ACTED AS A COMMUNITY-CARETAKER.”

      {¶16} “[2.] OFFICER HOWELL WAS ENGAGED IN AN INVESTIGATORY STOP

WITHOUT REASONABLE SUSPICION AND, AS SUCH, THE TRIAL COURT ERRED IN

FINDING THAT THERE HAD BEEN A CONSENSUAL ENCOUNTER.”

      {¶17} “[3.] OFFICER HOWELL LACKED A CONSTITUTIONAL BASIS TO

REMOVE MR. SHOENBERGER FROM THE VEHICLE AND CONDUCT A SEARCH.”



                                            5

Case No. 2021-A-0011
       {¶18} Shoenberger argues that it was not permissible for Howell to approach

Shoenberger in his vehicle and question him under the community-caretaking exception

to the Fourth Amendment; that the trial court incorrectly determined that his encounter

with Howell was consensual; that Howell improperly removed him from his vehicle; and

that Howell improperly subjected him to a Terry pat down.

       {¶19} We address the Terry pat down issue at the outset because it is dispositive

of the case.

       {¶20} A frisk search for weapons under Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868,

20 L.Ed.2d 889 (1968), justified “on the basis of reasonable suspicion less than probable

cause—must be strictly ‘limited to that which is necessary for the discovery of weapons

which might be used to harm the officer or others nearby.’” Minnesota v. Dickerson, 508

U.S. 366, 373, 113 S.Ct. 2130, 124 L.Ed.2d 334 (1993), quoting Terry, at 26.

       {¶21} There are three steps to a Terry analysis. First, to justify the investigatory

stop, the officer must have reasonable suspicion that “criminal activity may be afoot.”

Terry, supra, at 30. Second, if the officer reasonably believes the person “may be armed

and presently dangerous,” the officer may perform a limited pat down to determine if the

person has a gun or other weapon. Id.; State v. Bobo, 37 Ohio St.3d 177, 524 N.E.2d 489

(1988), paragraph two of the syllabus (An officer must have “a reasonable suspicion that

an individual is armed based on the totality of the circumstances * * *.”) Third, the officer

may perform a more thorough pat down of the person if the officer has a reasonable belief

that an object is a weapon. Id. at 21-22.

       {¶22} “The frisk, or protective search, approved in Terry is limited in scope to a

pat-down search for concealed weapons when the officer has a reasonable suspicion that

                                             6

Case No. 2021-A-0011
the individual whose behavior he is investigating at close range may be armed and

dangerous.” State v. Andrews, 57 Ohio St.3d 86, 89, 565 N.E.2d 1271 (1991),

citing Terry, supra, at 27. “While probable cause is not required, the standard to perform

a protective search, like the standard for an investigatory stop, is an objective one based

on the totality of the circumstances.” Id. “The rationale behind the protective search is to

allow the officer to take reasonable precautions for his own safety in order to pursue his

investigation without fear of violence.” Id., citing Terry, at 24, 30.

       {¶23} In State v. Luther, 11th Dist. Lake No. 2018-L-039, 2018-Ohio-4568, 123

N.E.3d 296, this court concluded that a pat down search was appropriate where the

officers involved “were concerned” the suspect “might try to harm them in order to flee

because it appeared appellant had attempted to evade the officers on his bicycle, was

sweating profusely, refused to make eye contact, and was looking around as though for

an escape route.” Id. at ¶ 21. Based on the totality of the circumstances in that case, the

pat down search to determine if the suspect was armed was not unreasonable.

       {¶24} In this case, Howell told Shoenberger to step out of the vehicle and told him

that he “was going to pat him down for weapons.” To have been permitted to conduct the

weapons frisk, Howell must have reasonably believed that Shoenberger was “armed and

presently dangerous.” Terry, supra, at 30. The trial court described the encounter

between Shoenberger and Howell by saying “the defendant provided a suspicious answer

about dropping his cell phone.” However, it is telling that Howell himself did not

characterize this response as suspicious in his testimony. Instead, Howell described

Shoenberger as “cooperative,” “went with the program, listened to my commands,” and

“responsive.”

                                               7

Case No. 2021-A-0011
       {¶25} Howell testified that he did not see anything in plain view in the vehicle. He

did, however, testify that he performs a pat down “any time there’s drugs, weapons, stuff

like that involved, I always like to pat someone down * * * just for my protection and their

protection.” Although Howell made this general statement about his typical pat down

practices, he did not point to any particular facts that justified his belief that Shoenberger

himself was armed and presently dangerous.

       {¶26} Howell went to the scene to investigate a possible overdose but found no

evidence to corroborate the call. Shoenberger was alert, did not seem intoxicated, was

cooperative, and answered all of Howell’s questions. Howell did not testify that

Shoenberger made any furtive movements or acted evasively. Unlike in Luther, supra,

the totality of the circumstances in this case does not demonstrate a reasonable suspicion

that Howell believed Shoenberger was armed and presently dangerous. Howell’s pat

down was an unreasonable search and a violation of Shoenberger’s Constitutional rights.

As a result of this illegal search, the evidence obtained from it must be excluded. Adams,

144 Ohio St.3d 429, at ¶ 181.

       {¶27} As our decision on the Terry pat down is dispositive and requires the

exclusion of the evidence obtained from it, the remaining assignments of error are moot.

State v. Gideon, 165 Ohio St.3d 156, 2020-Ohio-6961, 176 N.E.3d 720, ¶ 26. (An

“assignment of error is moot when an appellant presents issues that are no longer live as

a result of some other decision rendered by the appellate court.”).




                                              8

Case No. 2021-A-0011
       {¶28} Accordingly, appellant’s conviction is reversed and the matter is remanded

for further proceedings consistent with this opinion.




THOMAS R. WRIGHT, P.J.,

CYNTHIA WESTCOTT RICE, J.,

concur.




                                             9

Case No. 2021-A-0011